DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly the limitation of claims 1 and 10: “the aircraft passenger compartment suite configured to be used in a staggered layout of multiple aircraft passenger compartment suites”. An aircraft passenger compartment suite is claimed, however the limitation claims staggering multiple aircraft passenger compartment suites. It is unclear what exactly is being claimed, as an individual suite cannot be staggered. Clarity and correction of the record are required.
Claims 2-9 and  11-15 are rejected on the basis of dependency on a rejected base claim. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0281964) Carlioz et al., hereinafter Carlioz in view of (US 8,177,165 B2) Bettell.

	Regarding claim 1, Carlioz discloses an aircraft passenger compartment suite (16: seating suite, fig. 3) comprising: 
	a privacy shell element (see annotated fig. 3 below); and 
	an aircraft seat (14a: primary accommodation space, 200 seat, figs. 3 -6), the aircraft seat comprising: 

    PNG
    media_image1.png
    573
    684
    media_image1.png
    Greyscale

		a primary section (primary part of seat 200, figs. 3-6) including an upper actuatable portion (202: seat back, figs. 3-6) and a lower actuatable portion (203: seat bottom, figs. 3-6, the primary section configured to actuate between a primary upright position and a primary lie-flat position (§[0042]: The seat 200 is configurable between an upright or TTL position and a bed position)(fig. 3: upright, fig.6: actuated); and  
		an auxiliary section (30: expansion wing, figs. 3-6) including an auxiliary seatback (302: a back portion, figs. 3-6) portion coupled to a privacy shell element of the aircraft passenger compartment suite (see fig. 3) and an auxiliary seat base portion (303: bottom portion, figs. 3-6) configured to actuate between an auxiliary upright position and an auxiliary lie-flat position (§[0049]: In certain embodiments, the expansion wing 30 may be configured to provide additional space to one or both primary accommodation spaces 14a…the expansion wing 30 may be configured as a side cushion that is reclinable with the seat 200 to form the longitudinal bed position) (figs. 5 and 9), 
		the aircraft passenger compartment suite configured to be used in a staggered layout of multiple aircraft passenger compartment suites (configured to describes a functional limitation, see fig. 2, the aircraft passenger suite 16 is capable of being used in a staggered layout), 
the primary section being a primary aircraft seat portion (see §[0051] explaining the primary portion deploys into a longitudinal bed position) and the auxiliary section being an auxiliary aircraft seat portion configured to seat an auxiliary passenger (see §[0051] explaining the auxiliary portion can remain in an upright position when the primary seat is deployed to the longitudinal bed position, this section can seat a passenger, a passenger can sit on the auxilary).	
	Carlioz is silent wherein the auxiliary seatback portion includes an actuatable element, the actuatable element configured to actuate between an open position and a closed position, the actuatable element configured to provide access to a stowage compartment when the actuatable element is in the open position. 
	Bettell teaches an aircraft seat wherein the seatback portion includes an actuatable element (41, fig. 5) configured to actuate between an open position and a closed position (inherent), configured to provide access to a stowage compartment (space containing 43, fig. 5) when the actuatable element is in the open position (fig. 6). Figures below for convenience.

    PNG
    media_image2.png
    564
    408
    media_image2.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the auxiliary seatback portion disclosed by Carlioz with the actuatable element as taught by Bettell, in order to provide access to a stowage compartment. An actuatable element in the seat back provides alternative seating positions and reveals a stowage compartment when in the open position. The height and placement of the element and the surface medium chosen for the element affords a variety of desirable design choices. One ordinarily skilled in the art would easily recognize the options available here and incorporate the actuatable element of the seat back to make the compartment capable of holding one or more passenger amenities as taught in Bettell, § [0025]. This is an obvious modification because it is useful for a passenger that is traveling, especially long distances, to have space to store personal items, necessities and comforts. A design with more stowage space would enhance the quality of the traveling experience, therefore enhancing their design. 

	Regarding claim 2, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, an actuation of the auxiliary seat base portion of the auxiliary section being dependent on an actuation of the primary section. (See fig. 5) (§[0051]: In certain embodiments, the seat 200 is configured to convert between the upright position, as best illustrated in FIGS. 3-4 and 16, and the longitudinal bed position, as best illustrated in FIGS. 5 and 17. In these embodiments, the seat 200 and the expansion wing 30 can both be deployed to form a bed that extends longitudinally along the accommodation space 14a...)

	Regarding claim 3, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, an actuation of the auxiliary seat base portion of the auxiliary section being independent of an actuation of the primary section. (§[0051]: In certain embodiments, the expansion wing 30 can remain in an upright position when the seat 200 is deployed to the longitudinal bed position.)

	Regarding claim 4, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, a width of the actuatable element of the auxiliary seatback portion being equal to a width of the auxiliary section. (See Carlioz, annotated fig. 3, below with claim 5: the width of the auxiliary section, 30, is an equal width (w1), to a portion of the actuatable element, 302, disclosed by modified Carlioz.)

	Regarding claim 5, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, a width of the actuatable element of the auxiliary seatback portion being less than a width of the auxiliary section. . (See Carlioz, annotated fig. 3, below, items w2 and 30).

    PNG
    media_image3.png
    603
    683
    media_image3.png
    Greyscale

	
	Regarding claim 6, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, the auxiliary seatback portion (302, figs. 3 and 5) including a second actuatable element (301: headrest, §[0048]: pivotably attached to actuate), the second actuatable element of the auxiliary seatback portion configured to actuate between a stowed position and a deployed position. (§[0048]: Finally, in certain embodiments, the headrest portion 301 is pivotally attached at one end to the back portion 302. In the seat upright position, the headrest portion 301 is positioned to be aligned in the same plane as the back portion 302.) (see fig. 5)

	Regarding claim 9, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, the stowage compartment (Bettell, space containing 43, fig. 5 and fig. 6) is configured to house at least one of one or more passenger amenities, (a pillow and other bedding) (Bettell, §[0025]: The back side 42 of this portion of the backrest, now exposed, is also upholstered and comes to be level with the top of the bed portion and the foot rest. Thus these three surfaces form a level, mattress like bed surface, no part of which is compromised as regards its lying comfort by having to perform a different, passenger support function in the seat configuration of the convertible seat. A pillow 43 is stowed behind the hingeable portion of the backrest and other bedding is stowed in the storage provided elsewhere in the cubicle.) 
	one or more electronic connections for one or more passenger amenities, one or more electronic connections in communication with one or more components of the aircraft passenger compartment suite, or one or more safety devices.  
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlioz as modified by Bettell, as in claim 1 above, and in further view of (US 2006/0163917 A1) Schroeder et al., hereinafter Schroeder.

	Regarding claim 8, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, the auxiliary seat base portion (Carlioz, 303)  including a second actuatable element (Carlioz, 301).
	However Carlioz and Bettell are silent to the second actuatable element configured to actuate between a second open position and a second closed position, the second actuatable element configured to provide access to a stowage compartment when the second actuatable element is in the open position.  
	However, Schroeder teaches a passenger seat wherein the seat base portion includes an actuatable element, (3, fig. 1) configured to actuate between an open and closed position (fig. 1) to provide access to a stowage compartment, (12, fig.1) when in the open position. (See figure below.) 

    PNG
    media_image4.png
    526
    387
    media_image4.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the auxiliary seat base portion disclosed by Carlioz with the actuatable element as taught by Schroeder, in order to have access to a stowage compartment when in the open position. The benefit being easy accommodation to a range of items to include necessities or luxuries (i.e. items like life jackets or carry-on luggage with a change of clothes for long flights). Extra storage is a desirable feature for travel.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz in view of Schroeder.

	Regarding claim 10, Carlioz discloses an aircraft passenger compartment suite (16: seating suite, fig. 3) comprising: 
	a privacy shell element (see annotated fig. 3 below); and 
	an aircraft seat (14a: primary accommodation space, seat 200, figs. 3 -6), the aircraft seat comprising: 

    PNG
    media_image1.png
    573
    684
    media_image1.png
    Greyscale

		a primary section (primary part of seat 200, figs. 3-6) including an upper actuatable portion (202: seat back, figs. 3-6) and a lower actuatable portion (203: seat bottom, figs. 3-6, the primary section configured to actuate between a primary upright position and a primary lie-flat position (§[0042]: The seat 200 is configurable between an upright or TTL position and a bed position)(fig. 3: upright, fig.6: actuated); and  
		an auxiliary section (30: expansion wing, figs. 3-6) including an upper portion (301, figs. 3-6) coupled to a privacy shell element of the aircraft passenger compartment suite (annotated fig. 3 above), an auxiliary seat base portion (303, figs. 3-6),  and an auxiliary seatback portion (302: a back portion, figs. 3-6)  configured to actuate between an auxiliary upright position and an auxiliary lie-flat position (§[0060]: In the lateral bed position, the expansion wings 30 also lie flat such that at least the footrest portion 304, bottom portion 303 and back portion 302 are arranged in the same plane as the seats 200.), 
		the aircraft passenger compartment suite configured to be used in a staggered layout of multiple aircraft passenger compartment suites (configured to describes a functional limitation, see fig. 2, the aircraft passenger suite 16 is capable of being used in a staggered layout), 
		the primary section being a primary aircraft seat portion (see §[0051] explaining the primary portion deploys into a longitudinal bed position) and the auxiliary section being an auxiliary aircraft seat portion configured to seat an auxiliary passenger (see §[0051] explaining the auxiliary portion can remain in an upright position when the primary seat is deployed to the longitudinal bed position, a passenger can sit on this seat).	
	Carlioz is silent to the auxiliary seat base portion including an actuatable element, the actuatable element configured to actuate between an open position and a closed position, the actuatable element configured to provide access to a stowage compartment when the actuatable element is in the open position. 
	However, Schroeder teaches a passenger seat wherein the seat base portion includes an actuatable element, (3, fig. 1) configured to actuate between an open and closed position (fig. 1) to provide access to a stowage compartment, (12, fig.1) when in the open position. (See figure below.) 

    PNG
    media_image4.png
    526
    387
    media_image4.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the auxiliary seat base portion disclosed by Carlioz with the actuatable element as taught by Schroeder, in order to have access to a stowage compartment when in the open position. The benefit being easy accommodation to a range of items to include necessities or luxuries (i.e. items like life jackets or carry-on luggage with a change of clothes for long flights). Extra storage is a desirable feature for travel.

	Regarding claim 11, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, an actuation of the auxiliary seat base portion of the auxiliary section being dependent on an actuation of the primary section. (See fig. 5) (§[0051]: In certain embodiments, the seat 200 is configured to convert between the upright position, as best illustrated in FIGS. 3-4 and 16, and the longitudinal bed position, as best illustrated in FIGS. 5 and 17. In these embodiments, the seat 200 and the expansion wing 30 can both be deployed to form a bed that extends longitudinally along the accommodation space 14a...)

	Regarding claim 12, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, an actuation of the auxiliary seat base portion of the auxiliary section being independent of an actuation of the primary section. (§[0051]: In certain embodiments, the expansion wing 30 can remain in an upright position when the seat 200 is deployed to the longitudinal bed position.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carlioz as modified by Schroeder as applied to claim 10 above, and further in view of Bettell.

	Regarding claim 13, Carlioz and Schroeder disclose the aircraft passenger compartment suite of claim 10, and the auxiliary seatback portion (Carlioz, 302).
	However, are silent to the auxiliary seatback portion including a second actuatable element, the second actuatable element of the auxiliary seatback portion configured to actuate between a second open position and a second closed position.
	Bettell teaches an aircraft seat wherein the seatback portion includes an actuatable element (41, fig. 5) configured to actuate between an open position and a closed position (inherent).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the auxiliary seatback portion disclosed by Carlioz and Schroeder with the actuatable element as taught by Bettell, in order to for it to actuate between an open and closed position. 

    PNG
    media_image2.png
    564
    408
    media_image2.png
    Greyscale

	An actuatable element in the seat back provides alternative seating positions and reveals a stowage compartment when in the open position. The height and placement of the element and the surface medium chosen for the element affords a variety of desirable design choices. One ordinarily skilled in the art would easily recognize the options available here and incorporate the actuatable element to suit their design.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz as modified by Schroeder, as described above in claim 10, and in further view of Brennan (US 4,536,027A).

	Regarding claim 13, Carlioz and Schroeder disclose the aircraft passenger suite of claim 10 and auxiliary seat back portion (Carlioz, 302).
	However, Carlioz and Schroeder are silent to the auxiliary seatback portion including a second actuatable element, the second actuatable element of the auxiliary seatback portion configured to actuate between a second open position and a second closed position.
	Brennan teaches, within the same field of endeavor and reasonably pertinent, an auxiliary seatback portion including a second actuatable element (18, figs. 1-5), the second actuatable element of the auxiliary seatback portion configured to actuate between a second open position and a second closed position (fig. 1: closed, fig. 4 and fig. 5: open).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the auxiliary seatback portion disclosed by Carlioz with the actuatable element as taught by Brennan, in order to allow the seat back to actuate between an open and closed position.
	The benefit being an actuatable element in the seat back provides alternative seating positions and reveals a cocktail table for use by the passenger(s) when in the open position. The actuatable element can take on various forms, depending on the desired function. Therefore, a person ordinarily skilled in the art would have chosen the design for the comfort and convenience of the passengers. 
	Regarding claim 14, modified Carlioz discloses the aircraft passenger suite of claim 13, the auxiliary seatback portion including a third actuatable element (Brennan, 16, figs. 1-5), the third actuatable element of the auxiliary seatback portion configured to actuate between a stowed position and a deployed position (Brennan, fig. 1 stowed, figs. 2 – 5: deployed). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the auxiliary seatback portion disclosed by Carlioz, particularly the head rest (301), with a third actuatable element as taught by Brennan, in order to allow for a configuration where the third element deploys into a position where the first element can rest on it in a level position and be functional as a table.
  
	Regarding claim 15, modified Carlioz discloses the aircraft passenger compartment suite of claim 14, the second actuatable element (Brennan 18, figs. 1-5) of the auxiliary seatback portion configured to rest on the third actuatable element (16, figs. 1-5) of the auxiliary seatback portion when the second actuatable element of the auxiliary seatback portion is in the open position and the third actuatable element of the auxiliary seatback portion is in the deployed position (fig. 5). 
(col. 3, line 28: Once the lock is released, the headrest 16 is pivoted about 180.degree. until it is resting against the front surface of seatback cushion 18, as shown in FIG. 3. At this point, the seatback cushion 18 and its frame 28 are pivoted forward to the FIG. 5 position wherein the headrest 16 and seat bottom cushion 20 are slightly compressed, and the table surface 24, which is mounted on the back-cushion frame 28 is generally horizontal. Another locking system, which will also be hereinafter described, locks the table 24 in its horizontal position against the upward bias exerted by the compressed headrest and cushion.) (See figures 4 and 5 from Brennan, below).

    PNG
    media_image5.png
    264
    626
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Beginning the last paragraph of page 9, applicant argues that Carlioz fails to disclose, teach, or suggest "the auxiliary section being an auxiliary aircraft seat portion configured to seat an auxiliary passenger," as recited in amended Claim 1. The examiner respectfully disagrees. The claim language ‘configured to’ is functional language and the auxiliary section disclosed by the prior art must be capable of performing the limitation proceeding the functional language. In this case, the auxiliary section disclosed by Carlioz (30, fig. 3) is a seat. §[0045] states that it is ‘configured to provide additional space for a passenger’. Furthermore, §[0051] describes that the auxiliary section 30 can remain in an upright position when seat 200 is deployed into a bed. Hence, equivalent to a "aircraft seat portion" that may support "a desire for a guest passenger to visit the aircraft passenger compartment suite during flight, which may require additional seating". 
Beginning page 10, applicant asserts the cited references fail to disclose, teach, or suggest "the aircraft passenger compartment suite configured to be used in a staggered layout of multiple aircraft passenger compartment suites," as recited in amended Claim 1. The examiner respectfully disagrees.
Again, the claim language ‘configured to’ is functional language and the aircraft passenger compartment suite disclosed by the prior art must be capable of performing the limitation proceeding the functional language. In this case the aircraft passenger compartment suite (16) is capable of being used in a staggered layout provided more than one suite is provided. Please refer to the 112b claim rejections above as well. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                         /MAGDALENA TOPOLSKI/ Primary Examiner, Art Unit 3619